 Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.1 Filed 08/04/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


ANGELA WESEL,

      Plaintiff,

v.                                                   CASE NO: 21-cv
                                                     HON:

BERRIEN COUNTY, and KEVIN HIGGS, ANGELA BAGGETT,
DEVONTE HURESKIN, NICHOLIS VONKOENIG in their individual
and official capacities.

      Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 Amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com



                             COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, ANGELA WESEL, by and through her attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint against the

above-named Defendants states as follows:

1. Plaintiff is a resident of the City of Niles, County of Berrien, State of Michigan.




                                          1
 Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.2 Filed 08/04/21 Page 2 of 10




2. Defendant BERRIEN COOUNTY is a municipal corporation and governmental

   subdivision organized and existing under the laws of the State of Michigan.

3. Defendant KEVIN HIGGS is and/or was a police officer employed by the Berrien

   County Sheriff’s Office and was acting under color of law, in his individual and

   official capacity, and within the course and scope of his employment at all times

   mentioned herein.

4. Defendant ANGELA BAGGETT is and/or was a police officer employed by the

   Berrien County Sheriff’s Office and was acting under color of law, in her

   individual and official capacity, and within the course and scope of her

   employment at all times mentioned herein.

5. Defendant DEVONTE HURESKIN is and/or was a police officer employed by

   the Berrien County Sheriff’s Office and was acting under color of law, in his

   individual and official capacity, and within the course and scope of his

   employment at all times mentioned herein.

6. Defendant NICHOLIS VONKOENIG is and/or was a police officer employed

   by the Berrien County Sheriff’s Office and was acting under color of law, in his

   individual and official capacity, and within the course and scope of his

   employment at all times mentioned herein.

7. All relevant events giving rise to this lawsuit occurred in the City of Niles,

   County of Berrien, State of Michigan.


                                           2
 Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.3 Filed 08/04/21 Page 3 of 10




8. This lawsuit arises out of Defendants’ violation of Plaintiff’s federal

   constitutional rights as secured by the Fourth Amendment as it applies to the

   States though the Fourteenth Amendment to the United States Constitution and

   consequently, Plaintiff has a viable claim for damages under 42 U.S.C. § 1983.

9. Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal question]

   and 28 U.S.C. § 1343 [civil rights].

10.That the amount in controversy exceeds Seventy-Five Thousand Dollars

   ($75,000.00), not including interest, costs, and attorney fees.

                                      FACTS:

11.On December 7, 2018, Defendants KEVIN HIGGS and DEVONTE HURESKIN

   arrived at Plaintiff’s residence to locate Plaintiff’s son’s daughter upon request

   of Kalee Antisdel, the mother of the child.

12.As Defendants arrived to the residence, Plaintiff and Plaintiff’s son, who was

   holding the young child that was clearly unharmed and safe, answered the door.

13.At   some    point,   Defendants       ANGELA     BAGGETT         and   NICHOLIS

   VONKOENIG arrived on the scene to assist Defendants.

14.During this interaction, Plaintiff requested multiple times for the Defendants to

   leave her residence and refused to allow them to enter her home.




                                           3
 Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.4 Filed 08/04/21 Page 4 of 10




15.Eventually, after sitting outside Plaintiff’s residence for hours, Defendant

   HURESKIN kicked in Plaintiff’s door and grabbed the child, while Defendant

   HIGGS entered the residence with his tazer drawn and arrested Plaintiff and her

   son.

16.The charges against Plaintiff were dismissed.

17.As a result of Defendants’ unlawful actions and/or inactions, Plaintiff sustained

   injuries and damages.

                                COUNT I
               VIOLATION OF THE FOURTH AMENDMENT
           42 U.S.C. § 1983 UNREASONABLE SEARCH/SEIZURE

18.Plaintiff realleges and incorporates by reference each and every paragraph of this

   Complaint as though fully set forth herein.

19.That the Fourth Amendment to the United States Constitution establishes that

   Plaintiff has the right to be free from the deprivation of life, liberty, and bodily

   security without due process of law and to be free from unreasonable searches

   and seizures.

20.At all material times, Defendants acted under color of law and unreasonably

   when they violated Plaintiff’s Fourth Amendment rights.

21.Defendants acted unreasonably and failed in their duty when they entered into

   Plaintiff’s home without a search warrant and/or any legal justification.




                                          4
 Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.5 Filed 08/04/21 Page 5 of 10




22.Defendants acted unreasonably and failed in their duty when they unlawfully

   entered Plaintiff’s premises damaging Plaintiff’s personal property.

23.At all material times, Defendants acted under color of law and unreasonably

   when they violated Plaintiff’s Fourth Amendment rights when they falsely

   arrested and falsely detained Plaintiff without probable cause.

24. At all material times, Defendants acted under color of law and unreasonably

   when they violated Plaintiff’s Fourth amendment rights when they arrested and

   caused to have charges brought against Plaintiff without first completing the full

   investigation.

25. Defendants acted unreasonably and failed in their duties when they falsely

   arrested/detained/seized Plaintiff without considering the totality of the

   circumstances.

26.Defendants acted under color of law and are not entitled to qualified immunity

   because they violated Plaintiff’s clearly established Fourth Amendment right to

   be free from unreasonable searches and seizures.

27.Defendants’ illegal and unconstitutional acts were the direct and proximate cause

   of Plaintiff’s deprivation of his Fourth Amendment rights.




                                         5
 Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.6 Filed 08/04/21 Page 6 of 10




28.Due to Defendants’ actions, Plaintiff’s Fourth Amendment rights were violated

   and pursuant to 42 U.S.C. § 1983, Plaintiff respectfully requests this Honorable

   Court to award exemplary, compensatory, and punitive damages plus costs,

   interest, and attorney fees as set forth in 42 U.S.C. § 1988.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                       COUNT II
 DEFENDANT BERRIEN COUNTY’S CONSTITUTIONAL VIOLATIONS

29.Plaintiff realleges and incorporates by reference each and every paragraph of this

   Complaint as though fully set forth herein.

30.Defendant BERRIEN COUNTY acted recklessly and/or with deliberate

   indifference when it practiced and/or permitted customs and/or policies and/or

   practices that resulted in constitutional violations to Plaintiff.

31.That these customs and/or policies and/or practices included, but were not limited

   to:

           a. Failing to adequately train and/or supervise its police officers so as to

              prevent violations of citizen’s constitutional rights;

           b. Failing to adequately train and/or supervise police officers regarding

              reasonable seizures and/or searches;

                                            6
 Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.7 Filed 08/04/21 Page 7 of 10




         c. Failing to adequately train and/or supervise police officers regarding

             proper procedures for conducting investigations into alleged criminal

             conduct;

         d. Failing to supervise, review, and/or discipline police officers whom

             Defendant BERRIEN COUNTY knew or should have known were

             violating or were prone to violate citizens’ constitutional rights, thereby

             permitting and/or encouraging its police officers to engage in such

             conduct; and

         e. Failing to adequately train and/or supervise its police officers in the

             proper policies and procedures for establishing probable cause to arrest

             and the proper policies and procedures for conducting criminal

             investigations.

         f. Failing to adequately train and/or supervise its prosecutors in the proper

             policies and procedures for instituting and/or maintaining criminal

             charges against citizens.

32.Defendants’ conduct demonstrated a substantial lack of concern for whether an

   injury resulted.

33.Defendants’ acts and/or indifference and/or omissions were the direct and

   proximate cause of Plaintiff’s injuries.




                                           7
 Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.8 Filed 08/04/21 Page 8 of 10




34.The facts as set forth in the preceding paragraphs constitute a violation of

   Plaintiff’s Fourth and Fourteenth Amendment rights and pursuant to 42 U.S.C. §

   1983, Plaintiff has a viable claim for compensatory and punitive damages plus

   interest, costs, and attorney fees as set forth in 42 U.S.C. §1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in Plaintiff’s favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of costs, interest, and

attorney fees.

                                 Respectfully Submitted,
                                 CHRISTOPHER TRAINOR & ASSOCIATES

                                 s/ Christopher J. Trainor
                                 CHRISTOPHER J. TRAINOR (P42449)
                                 AMY J. DEROUIN (P70514)
                                 Attorneys for Plaintiff
                                 9750 Highland Road
                                 White Lake, MI 48386
Dated: August 4, 2021            (248) 886-8650
CJT/tpk                          Amy.derouin@cjtrainor.com




                                          8
 Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.9 Filed 08/04/21 Page 9 of 10




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


ANGELA WESEL,

      Plaintiff,

v.                                            CASE NO: 21-cv
                                              HON:

BERRIEN COUNTY, and KEVIN HIGGS, ANGELA BAGGETT,
DEVONTE HURESKIN, NICHOLIS VONKOENIG in their individual
and official capacities.

      Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 Amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com




                             DEMAND FOR JURY TRIAL




                                         9
Case 1:21-cv-00663-JTN-PJG ECF No. 1, PageID.10 Filed 08/04/21 Page 10 of 10




      NOW COMES Plaintiff, ANGELA WESEL, by and through her attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and hereby makes a Demand for

Trial by Jury in the above-captioned matter.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
Dated: August 4, 2021           (248) 886-8650
CJT/tpk                         Amy.derouin@cjtrainor.com




                                        10
